Citation Nr: 1814252	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thyroid disorder, claimed as Graves' disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1991 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  

The Board previously remanded this matter in April 2013, July 2014, and January 2017, and September 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

In the September 2017 Board remand, the Board requested a VA medical opinion to determine the etiology of the Veteran's thyroid disorder. The Board specifically requested the examiner to address the Veteran's in-service eye complaints and treatments, the Veteran's statement that the miscarriage she suffered during service is evidence of thyroid disease, and that the Veteran's in-service eye condition was misdiagnosed in-service. A VA addendum medical opinion was provided in October 2017. The VA examiner addressed the Veteran's eye complaints, treatments, and possibility of a misdiagnosis. However, it appears the examiner did not address the Veteran's statement that the Veteran's miscarriage was evidence of a thyroid disease beginning in-service. The Board finds that the AOJ failed to substantially comply with the terms of the September 2017 remand. A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As such, the Board finds that a remand is required for another addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an appropriate VA examiner (preferably the October 2017 VA examiner, if available) to determine the etiology of the Veteran's thyroid disorder. 

The examiner should opine to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's thyroid disorder is etiologically related to an in-service injury, disease, or event.

The examiner must address the Veteran's lay statement that the miscarriage she had during service is evidence of thyroid disease. The Board notes that the Veteran had a miscarriage in January 1996, while in service. 

The examiner must provide a detailed rationale for opinion and reconcile it with all pertinent evidence of record. If the opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




